Order entered January 2, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01314-CV

                    MAPLE HEIGHTS INVESTMENTS, LLC, Appellant

                                                V.

                       MONTERREY ENTERPRISES LTD., Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-14483

                                            ORDER
       Before the Court is appellee’s December 19, 2017 motion to extend time to file a brief in

this accelerated interlocutory appeal. In the motion, appellee asks for an extension of twenty

days, citing deadlines in several other cases and pre-planned vacations scheduled during the

holidays. In response, appellant notes that trial on the underlying matter is set for April 9, 2018

and states it is “opposed to the 20 day extension sought but does not oppose a more reasonable

extension of 10 days.” We GRANT appellee’s motion. Appellee’s brief shall be filed by

January 24, 2018.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE